Title: To John Adams from James Lovell, 18 November 1777
From: Lovell, James
To: Adams, John


     
      Dear Sir
      
       18th. Novr. 1777
      
     
     It appears by Returns this day received from Genl. Gates that Burgoine must have destroyed his Standards and almost every other military Trophy during the Capitulation. Not one Musket fit for use was delivered, not one Scabbard to a Bayonett or Cutlass. We are told that instead of piling the Arms the Enemy chose to ground them, that the Waggons might more certainly crush them. Gates does not notice this as a Breach of Convention, tho his Returns show the Facts; yet he says that if Howe obstinately refuses an honourable Cartel it is proper to delay fulfilling the Convention. I wish you had not left York till now, as I join in the Opinion of many here, Today, that a Committee ought to know the Facts first exactly from Gates, and be empowered to proceed from Albany to Boston, if found necessary. You know I was critical about not violating the Treaty: But the Returns have proved very unfair Dealing on the part of Burgoyne.
     You would scold me yourself if you knew how sick I am and what Hour of the Night it is. You must see Mr. S. Adams for I scrawl one Thing to him and another to you out of pure Oconomy.
     Gates tells me on the 10th. “General Lincoln recovers apace.” With affectionte. Esteem yr. humb. Servt.,
     
      James Lovell
     
     
      A certain Lady has cried bitterly Today about Philadelphia and says “she had rather dye in its Goal than live in any other Place curse those who began the Trouble curse W.” This savours a little of Toryism. I really believe the two dear Men were within the Wind of the Curse. But you will call this, Jeal­ousy, Envy, and a Desire to rob you of your Portion of Honey; therefore I desist, and crawl to Bed in a starlight Morning.
     
    